JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 28, 2011, 2011 WL 6012349, be affirmed. The district court properly dismissed appellant’s complaint, which failed to establish diversity jurisdiction or to state a claim under 42 U.S.C. § 1983 and the various criminal statutes appellant alleged were violated. Also, the district court did not err in denying appellant’s motion for reconsideration and for leave to amend her complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.